Citation Nr: 1541635	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for type II diabetes mellitus.

3. Entitlement to special monthly pension for aid and attendance.

4. Entitlement to special monthly pension by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On April 22, 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is part of the electronic claims file.  In June 2015, the Veteran submitted additional evidence which was not available to the RO at the time the issues on appeal were most recently adjudicated.  At the hearing, the Veteran's representative waived the Veteran's right to have this evidence considered by the RO prior to appellate review by the Board.  See 38 C.F.R. § 20.1304 (2014).

The Veteran's claims file is not entirely encompassed in the Virtual VA and Veterans Benefits Management System (VBMS) files.

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In February 2004, the RO issued a rating decision denying entitlement to service connection for type II diabetes mellitus.  The Veteran did not file a notice of disagreement within one year of that decision; nor did he submit new and material evidence within one year.

2. Evidence received since the February 2004 rating decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.

3. The Veteran is not blind or domiciled in a nursing home; and the preponderance of the evidence is against a finding that his disabilities render him so helpless as to be unable to protect himself from hazards and dangers incident of his daily environment.

4. The Veteran is not permanently housebound, and he does not have a single disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the February 2004 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for establishing entitlement to a special monthly pension based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).

4. The criteria for establishing entitlement to a special monthly pension based on being housebound have not been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which was disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

VA denied the Veteran's initial claim for entitlement to service connection for type II diabetes mellitus in February 2004.  The RO mailed a copy of its decision to an address provided by the Veteran.  Having been notified of the denial of his diabetes claim, the Veteran needed to file his notice of disagreement within one year from the date the rating decision was mailed to him.  See 38 C.F.R. § 20.302(a).  He did not file a notice of disagreement during this period; nor did he submit new and material evidence within one year after receiving notice of the denial.  Thus, the decision became final in February 2005.  See 38 C.F.R. § 21.1103.

The February 2004 decision denied the Veteran's diabetes claim after analyzing statutory and regulatory presumptions linking diabetes to herbicide exposure and herbicide exposure to service in Vietnam.  Because there was no evidence that the Veteran had set foot on the landmass of the Republic of Vietnam during the relevant time, the RO found that the presumptions did not apply and denied the Veteran's claim.  

Prior to the RO's decision there was some evidence which anticipates the argument that the Veteran has made in support of his current claim, i.e., that he developed type II diabetes mellitus, not because he was exposed to herbicides in Vietnam, but because of his exposure to other chemicals when serving on a ship which participated in chemical and biological warfare tests designated Shipboard Hazard and Defense (SHAD), part of a wider series of tests called Project 112.  In September 2002, the RO received a list of ships involved in the SHAD tests, but this list does not include the Veteran's ship, USS Fort Snelling (LSD-30).

Since the Veteran's claim was denied, he submitted a publication issued by VA's Assistant Secretary for Health, which indicates that the Fort Snelling participated in one of the project SHAD tests in May 1969.  According to this document, the Fort Snelling was a target ship sprayed by aircraft with the chemical trioctyl phosphate (tri [2-ethylhexyl] phosphate) in order to simulate an attack by a VX nerve agent.  The Veteran's Certificate of Release or Discharge From Active Duty (DD-214 form) confirms his service aboard the Fort Snelling during this period.  The Veteran also gave testimony at his videoconference hearing, in which he described an airplane spraying his ship with a chemical substance.  

The Board must assume the credibility of the newly submitted evidence for the limited purpose of ruling on the Veteran's request to reopen.  See Justus, 3 Vet. App. at 513.  At the time of the most recent prior final denial of service comention for type II diabetes mellitus, the information available to agency decisionmakers did not establish the Veteran's participation in the SHAD tests.  Because his hearing testimony and the publication of the Assistant Secretary for Health have the tendency to establish that the Veteran was exposed to chemical substances during his naval service, they "relate[] to an unestablished fact necessary to establish the claim" and are not cumulative or redundant of previously available evidence.  For these reasons, the Board finds that the newly submitted information concerning Project SHAD amounts to new and material evidence and the Veteran's previously denied claim for entitlement to service connection for type II diabetes mellitus must be reopened.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice VCAA requires depends on the general type of claim the Veteran has made.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  In a letter dated January 2008, the RO informed the Veteran of the elements required to establish his eligibility for a special monthly pension for aid and attendance and for special monthly pension based on housebound status.  This letter satisfied VA's duty to assist with respect to his claim.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained medical records identified by the Veteran, records from the Social Security Administration (SSA) and, in December 2008, arranged for an examination of the Veteran to assess his claimed need for a special monthly pension.  Having taken these steps, the Board finds that VA has satisfied its duty to assist the Veteran and that the Veteran's claim for a special monthly pension may be considered on its merits.

Analysis

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another.  See 38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1). Section 1521 provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3. 351(b), (c).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

The condition of being "bedridden" will be a proper basis for award of a special monthly pension for aid and assistance and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  

The Veteran's disabilities found by the RO include: schizophrenia, paranoid type, chronic low back pain, hepatitis C, status post partial gastrectomy and status post right herniorrhaphy, as well as diabetes, hypertension and vision impairment.  He has been assigned a permanent and total disability rating for pension purposes since March 1978.

In December 2008 the Veteran underwent VA general medical examination at which time he reported that he travelled to the examination alone.  The Veteran was not hospitalized and he did not use an orthopedic or prosthetic appliance.  He had no memory loss and the examiner described his nutritional status as good.  His gait was normal.  The examiner's diagnosis was "herniated lumbar disc status post surgery with radiculopathy."  The examiner also diagnosed diabetes.

At the time of the examination, the Veteran was able to walk without the assistance of another person up to a few hundred yards.  Based on his thoracolumbar spine condition, he had some limitation of motion, i.e., flexion was restricted to zero to 40 degrees and extension from zero to ten degrees.  Left lateral flexion was zero to 50 degrees left and zero to 20 degrees right.  Lateral rotation was zero to 20 degrees left and zero to 30 degrees right.  Function in his upper extremities was normal.  His back condition did not interfere with his breathing.  Radiculopathy manifested in decreased light touch and pinprick in his right big toe and left lower leg medial side.  He also experienced decreased pinprick sensation above his left knee.  Strength was 4/5 in the Veteran left lower extremity.  He did not need aid for ambulation and there were no restrictions on his ability to leave the home.  His best corrected vision was better than 5/200.

The examiner indicated that the Veteran knew the amount of his disability benefit payment and was capable of prudently handling these funds.  The Veteran personally manages his own money and pays his own bills.  The Veteran reported that his ability to drive was limited to one half hour due to his back pain.  His diabetes was treated using insulin and oral medication.  The Veteran also followed a special diet, but he reported that his diabetes was asymptomatic and the examiner described his diabetes as stable.  The Veteran denied episodes of hypoglycemic reaction or ketoacidosis.  His ability to perform strenuous activities was not restricted.  

The Veteran submitted a medical questionnaire, completed by a private physician, on the issue of consideration for aid and attendance.  VA received this report in October 2007.  Like the December 2008 examiner, the private physician indicated that the claimant was not blind, did not require nursing home care, did not need to be confined to bed, was capable of feeding himself and able to sit up.   

Unlike the December 2008 examiner, the private physician indicated that the Veteran could not leave home without assistance and was incapable of walking unaided.  He attributed this limitation to the Veteran's back pain.  Reading the questionnaire as a whole, it is clear that the Veteran was capable of walking, but that his ability walk was limited because he could not travel far without experiencing pain or weakness.  The questionnaire did not address whether the Veteran needed a cane, walker, wheelchair, or other assistive device.  

In his more recent hearing testimony, the Veteran said that he had tremors in his hands.  He also testified that a neighbor cooks for him and does most of the cleaning at the Veteran's residence.  The Veteran testified that he did not need any help bathing or keeping himself clean.  When asked if he could leave his house in the event of an emergency, such as a fire, the Veteran said that he could.  He also described diet restrictions, such as limits on sweets.  

Having reviewed the evidence, the Board finds that the Veteran does not meet the criteria for a special monthly pension for aid and assistance.  The evidence was undisputed that he is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less and he is not a nursing home patient.

It is clear from the private medical questionnaire that the Veteran frequently experiences pain and weakness in his lower extremities which limit his ability to walk for more than short distances.  The December 2008 examination report explored the limits of the Veteran's mobility with greater specificity, i.e., the VA examiner indicated how long the Veteran could walk before needing rest and whether he needed assistive devices.  The examiner wrote that the Veteran did not need a cane or other assistive device for walking and he was capable of walking without assistance for a few hundred yards.  To the extent the two reports are in conflict, i.e., on the issue of the Veteran's ability to walk without assistance, the Board finds that the December 2008 VA report is more persuasive because of its greater specificity in addressing the need for assistive devices and because the Veteran's clear ability to travel to the examination by himself supports the VA examiner's conclusion that the Veteran did not need assistance for ambulation.

Both the VA examiner and the private physician agreed that the Veteran did not need assistance when feeding himself.  The physician's questionnaire is silent on the issue, but according to the VA examiner, the Veteran did not need assistance in order to protect himself from daily hazards.  The videoconference hearing introduced two new issues which potentially implicate the need for aid and assistance.  First the Veteran reported receiving voluntary assistance from his neighbor for cooking and cleaning.  Second, the Veteran indicated he had lack of coordination in his hands, for example, shaking and tremors.  However, there was no indication that the Veteran's neighbor's assistance was medically necessary due to his disabilities, and the Veteran specifically testified that his hand tremors "subside" in response to medication.  

For these reasons, the preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  

Regarding special monthly pension based on housebound status, generally, under 38 U.S.C.A. § 1521(e), an award of special monthly pension is warranted where the evidence shows that the veteran has a permanent and total disability, and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate provided at 38 U.S.C.A. § 1521(d).  All Veterans, regardless of the age at which they applied for special monthly pension, are required to show that they have a single permanent disability rated 100 percent disabling in order to receive special monthly pension at the housebound rate.  See Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012), overruling Hartness v. Nicholson, 20 Vet. App. 216 (2006).  

There is no evidence that the Veteran is permanently housebound.  Indeed, he was able to travel alone to the December 2008 examination.  His more recent hearing testimony likewise indicates that he is not permanently housebound.  

Although the Veteran has a current lumbar spine disorder, that disability appears to most nearly approximate the criteria for a 30 percent disability evaluation (see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine) for forward flexion between 30 degrees and 60 degrees.  The Veteran reports pain, weakness and other factors mentioned in DeLuca v. Brown, 8 Vet. App. 202 (1995), but a 100 percent rating for a disability of the spine requires ankylosis, and DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires anklyosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The range of motion test results documented by the December 2008 examiner are inconsistent with ankylosis.  

As for the radicular manifestations of the Veteran's back disability, even assuming that the Veteran has significant neurologic impairment of the legs, he is shown to be able to walk short distances and leave his home.  The Veteran's hearing testimony indicates a possible neurologic abnormality of the upper extremities, but again, it is reported that the Veteran's hands experience only shakiness and tremors, which subside with medication.  There is no evidence during the appeal period that the Veteran's schizophrenia has approximated the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9440 (2014).  The December 2008 examiner indicated that the Veteran was capable of paying his own bills and his memory was normal.  The most recent records mental health treatment dates from decades prior to the current appeal period and the most recent psychiatric hospitalization seems to have taken place in 1978.  

With respect to Hepatitis C, there was a provisional diagnosis in 2003; a VA treatment record from February 2007 indicated no history of hepatitis.  While a hepatitis C antibodies test was apparently ordered in September 2007, there is no clear diagnosis of this disability; the Veteran has not mentioned hepatitis C in the written statements he submitted in support of his claim for special monthly pension; and there is no indication of any symptoms or residuals of hepatitis C at any point during the appeal period.  As for status post gastrectomy and herniorrhaphy, a June 1978 VA examination indicated that the Veteran had no complaints as to any residuals with respect to these conditions.  These conditions have not been the subject of medical treatment for many years and they were not mentioned in any of the medical assessments of the Veteran's functional capacity.  
 
With respect to diabetes mellitus, there is no indication in the record that this this condition should be rated 100 percent.   There is evidence that the Veteran's diabetes mellitus requires insulin and restricted diet, but the December 2008 examiner wrote that there was no need for limits on strenuous activities, which means the criteria for a rating higher than 20 percent do not apply.  See 38 C.F.R. § 4.119, DC 7913 (2014).  

Because the medical evidence during the relevant appeal period does not demonstrate that he has a single permanent disability rated 100 percent disabling, and does not factually show that he is housebound, the Board finds that the preponderance of the evidence is against the Veteran's entitlement to special monthly pension on the basis of being housebound. 38 U.S.C.A. § 1521.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

Entitlement to special monthly pension for aid and attendance is denied.

Entitlement to special monthly pension by reason of being housebound is denied. 
REMAND

The AOJ obtained an addendum opinion from the December 2008 examiner on the issue of whether the Veteran's diagnosed type II diabetes mellitus was related to his exposure to the chemical trioctyl (tri [2-ethylhexyl]) phosphate when he participated in Project SHAD aboard USS Fort Snelling in May 1969.  The examiner provided a negative response.  The complete rationale for his opinion was, "There is no medical literature that I am aware of that identifies a causative relationship between this chemical and diabetes."

The Veteran submitted contrary opinions from two physicians in June 2015.  The first physician submitted a letter which reads, in part, "in my professional opinion [the Veteran] has Diabetes Mellitus type 2 . . . from his chemical 'SHAD' exposure.  He has no FHX of Diabetes Mellitus and was exposed to agent SHAD while on the ship USS Fort Snelling . . ."   The second letter similarly indicates that "[The Veteran] was exposed to Agent Shad while in the military."

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  A medical opinion may be inadequate if it rests on an inaccurate factual premise. Cf. Id. at 106; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The favorable opinions submitted by the Veteran appear to be based on the inaccurate premise that he was exposed to a chemical called "Agent SHAD" when in fact SHAD was the name for a series of tests and is not the name of the chemical to which he was exposed.  The unfavorable opinion of the VA examiner is inadequate for a different reason.  Although it correctly identifies the relevant chemical, it merely indicates that no medical literature "that I am aware of" identifies a relationship between diabetes and trioctyl (tri [2-ethylhexyl]) phosphate.  The January 2009 addendum does not summarize the literature to which the examiner refers and it does not specifically indicate whether or not there are any studies which examined the possibility of a relationship between diabetes and the chemical used in Project SHAD.  Because clarification is necessary, the Veteran's diabetes claim will be remanded to obtain a new medical opinion.  Pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011), on remand, the AOJ should also have an opportunity to request clarifications from the two physicians who submitted favorable opinions to the Veteran.  See Id. at 269 ("nothing in VA's statutes or regulations, or in this Court's caselaw, limits VA's authority or duty to return inadequate medical examination reports to only those reports prepared by VA medical examiners") 

Accordingly, the case is REMANDED for the following action:

1. The Veteran, should be provided the opportunity to contact the physicians who submitted letters on the Veteran's behalf in June 2015 and inform them that the chemical to which the Veteran was exposed during his naval service was trioctyl (tri [2-ethylhexyl]) phosphate.  "SHAD" as the term has been used in this case, is not the name of a chemical, but an acronym for Shipboard Hazard and Defense, part of a series tests during the 1960s.  The Veteran should ask the physicians to opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current type II diabetes mellitus is related to any disease, injury or event in service including the Veteran's exposure to trioctyl (tri [2-ethylhexyl]) phosphate during his participation in Project SHAD in May 1969.  The physicians should be asked to explain the reasons for any conclusions they provide, including a discussion of any medical or scientific literature that has influenced their opinions. 

2. Obtain an addendum opinion from the VA examiner who provided the January 2009 addendum report indicating the absence of a relationship between type II diabetes mellitus and trioctyl (tri [2-ethylhexyl]) phosphate.  If the examiner is unavailable for any reason, the requested opinion should be obtained from an equally qualified person.  The examiner should be provided with the opinions of the Veteran's private physicians, including any new material obtained as a result of the development described in paragraph one of these instructions.  The examiner should be asked to identify and discuss any medical literature which addresses the possibility of a relationship between exposure to  trioctyl (tri [2-ethylhexyl]) phosphate and type II diabetes mellitus, including, if possible, the literature which was mentioned in the January 2009 addendum opinion.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current type II diabetes mellitus is related to any disease, injury or event in service, including the Veteran's exposure to trioctyl (tri [2-ethylhexyl]) phosphate during his participation in Project SHAD in May 1969.  

3. After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


